Citation Nr: 1436776	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-23 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a vision disorder.

4.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to January 1991. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2008 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma.

The Virtual VA claims file has been reviewed; other than the hearing transcript, documents are duplicative of those in the Veteran's paper claims file.   There are no documents pertaining to the Veteran in the Veterans Benefits Management System.

In May 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the record.  The Board notes that the Veteran withdrew his request for a hearing before a Decision Review Officer at the RO at that time.  The issues of entitlement to service connection for hearing loss disability, tinnitus and a vision disability were withdrawn at the hearing.

In November 2011 and February 2014, the Board remanded the case for additional due process, namely, a hearing before a VLJ at the Board.  The Veteran agreed to a videoconference hearing in lieu of a Travel Board hearing, and as previously discussed, this hearing was provided in May 2014.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).   

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1987 to January 1991.

2.  On May 28, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his claim for service connection of bilateral hearing loss is requested.  See hearing transcript.

3.  On May 28, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his claim for service connection of tinnitus is requested.  See hearing transcript.

4.  On May 28, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his claim for service connection of a vision disorder is requested.  See hearing transcript.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for service connection of bilateral hearing loss by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal of the claim for service connection of tinnitus by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of an appeal of the claim for service connection of a vision disorder by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative (during the hearing), has withdrawn the appeal of the claims for service connection of bilateral hearing loss, tinnitus, and a vision disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal of service connection for bilateral hearing loss is dismissed.

The appeal of service connection for tinnitus is dismissed.

The appeal of service connection for a vision disorder is dismissed.


REMAND

In this case, the Veteran has not yet been provided with a VA examination as to the claim for service connection of an acquired psychiatric disorder, other than PTSD, so the Board may determine whether this disorder is related to his active service.  The Board observes that the Veteran asserts that his psychiatric disorder began during service, and is related to events during service.  The Board observes that the Veteran's DD Form 214 indicates that he was discharged due to a personality disorder, but there are no in-service mental health evaluations of record.  There is also no separation examination report of record.  A remand is therefore warranted to obtain an opinion on the question of whether the Veteran's acquired psychiatric disorder is related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   The Board observes that the Veteran testified at the May 2014 hearing that he was treated for his acquired psychiatric disorder approximately 2 years following his 1991 discharge from service.  These records, as well as any other relevant treatment records, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claim on appeal since January 1991.

2.  The Veteran should be afforded a VA psychological examination to determine onset of the Veteran's acquired psychiatric disorder, if any.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner is also requested indicate whether it is as least as likely as not (50 percent probability or more) that any current psychiatric disorder is related to service, including whether the psychiatric disorder represents an-service occurrence of a superimposed disorder on the personality disorder noted on the Veteran's DD 214.

The examiner should also discuss the Veteran's in-service allegations of harassment by a supervisor, as noted in the congressional correspondence in 1990.

The provider is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

3.  Readjudicate the claim for service connection.  If, upon completion of the above action, the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


